di MINISTERE DE L'ECONOMIE FORESTIERE REPUBLIQUE DU CONGO
Unité * Travail * Progrès

/ CABINET
Î DIRECTION GENERALE DE L'ÉCONOMIE
/ FORESTIERE

N° 5 IMEF/CAB/DGEF..
!
i

Convention d'Aménagement et de Transformation, pour la mise
$ en valeur de l'Unité Forestière d'Aménagement Ngombé, située
dans la zone Il Sangha du Secteur Forestier Nord.
|

Entre les soussignés,

La République du Congo, représentée par Monsieur le Ministre de l'Economie Forestière,
ci-dessous désignée ‘le Gouvernement” d'une part,

Et

La société Industrie Forestière de Ouesso, en sigle IFO, représentée par son Directeur
Général, ci-dessous désignée ‘ la Société”, d'autre part,

Autrement désignés ‘ les Parties”

Il'a été préalablement exposé ce qui suit :

Le Gouvernement congolais et la société IFO ont signé un contrat de transformation
industrielle des bois, approuvé par arrêté n°1725/MEFPRH/DGEF/DF-SGF du 14
décembre 1999.

Le Gouvernement a mis en place une politique de gestion durable des forêts et des

stratégies de développement du secteur forestier national par l'adoption de la loi 16-2000
du 20 novembre 2000.

Conformément aux dispositions de l'article 177 de la loi sus évoquée, ce contrat doit faire
l'objet de conversion en convention d'aménagement et de transformation.

Par ailleurs, la Société Industrie Forestière de Ouesso a élaboré, sous la supervision de
i l'Administration Forestière et avec l'appui du bureau d'études Forêt Ressources
i Management, le plan d'aménagement de l'Unité Forestière d'Aménagement Ngombé, sur
i la base d'un inventaire multi ressources et des études socio-économique et écologique.
|

Ce plan d'aménagement constituera la base de la gestion de l'Unité Forestière
d'Aménagement Ngombé.

Les Parties ont convenues de conclure|la présente.convention, dont les dispositions

suivent l A
eo

TITRE PREMIER : DISPOSITIONS GENERALES
Chapitre | : De l'objet et de la durée de la convention

Article premier: La présente convention a pour objet de définir les rapports entre les
parties dans le cadre de la mise en valeur de l'Unité Forestière d'Aménagement Ngombé,
située dans la zone Il Sangha du Secteur Forestier Nord dans le Département de la
Sangha.

Article 2 : La durée de la présente convention est fixée à 25 ans, à compter de la date de
signature de l'arrêté d'approbation de ladite convention.

Cette convention est renouvelable, après évaluation de son exécution par l'Administration
forestière, tel que prévu à l'article 60-ci-dessous :

Chapitre Il : De la dénomination, du siège social de l’objet et du capital social
de la Société

Article 3 : La Société est constituée sous la forme de Société à Responsabilité Limitée, de
Droit congolais, dénommée Industrie Forestière de Ouesso, en sigle IFO.

Son siège social est fixé à Ouesso, BP 135, République du Congo.

Ii pourra être transféré en tout autre lieu de la République du Congo, par décision de la
majorité des associés, réunis en Assemblée Générale Extraordinaire. ‘

Article 4 : L'objet social de la Société vise l'exploitation, la transformation, le transport et
la commercialisation des bois et des produits dérivés de bois.

Afin de réaliser ses objectifs, elle peut établir des accords, rechercher des associés et
entreprendre des actions pouvant développer ses activités, ainsi que toute opération
commerciale, mobilière où immobilière se rattachant directement ou indirectement à l'objet
de la Société

Article 5 : Le capital social, détenu entièrement par la société DANZER African Timber
AG, est de FCFA huit cent millions (800.000.000). Toutefois, il pourra être augmenté en
une ou plusieurs fois, par voie d'apport en numéraire, par incorporation des réserves ou
des provisions ayant vocation à être incorporées au capital social et par apport en nature.

Article 6: Toute modification dans la répartition des parts devra être au préalable
approuvée par le Ministre chargé des Eaux et Forêts, conformément aux textes législatifs
et réglementaires en vigueur.

TITRE DEUXIEME : DEFINITION DE L'UNITE FORESTIERE D'AMENAGEMENT NGOMBE

Article 7: Sous réserve des droits des tiers, et conformément à la législation et à la
réglementation forestières et aux dispositions du plan d'aménagement, la société est
autorisée à exploiter l'Unité Forestière d'Aménagement Ngombé d'une superficie de
1.159.642 ha, dont 801.716 ha de superficie utile.
œi

L'Unité Forestière d'Aménagement Ngombé est délimitée ainsi qu'il suit : ”
Au Nord: Par la rivière Pandama, en aval, depuis sa confluence avec la rivière Lilo
rivière non dénommée sur la carte, mais connue des populations de cette zone, aux
coordonnées géographiques ci-après : 1°44'50,6” Nord et 15°4413,7" Est, jusqu'à la
confluence des rivières Pandama et Ngoko. Puis par la rive droite de la rivière Ngoko, en
aval jusqu'à sa confluence avec la rivière Sangha.

A l'Est: Par la rive droite de la rivière Sangha en aval jusqu'à sa confluence avec la
rivière Ebangui aux coordonnées géographiques ci-après : 0°33'42,1" Nord et 16°37'53,7"
Est.

Au Sud : Par la rivière Ebangui en amont jusqu'à son intersection avec le parallèle 1°00°
Nord aux coordonnées géographiques ci-après : 1°00'00,0” Nord et 16°13'28,6” Est;
ensuite par le parallèle 1°00° Nord en direction de l'Ouest sur une distance de 7.200 m
environ jusqu'à son intersection avec la rivière Ebangapélé aux coordonnées
géographiques ci-après : 1°00'00,0" Nord et 16°0936,2" Est; puis par la rivière
Ébangapélé en aval jusqu'à sa confluence avec la rivière Kandéko ; ensuite par la rivière
kandéko en aval jusqu'à sa confluence avec la rivière Lengoué ; puis par la rivière
Lengoué en aval jusqu'à son intersection avec le parallèle 0°29'38,0" Nord aux
coordonnées géographiques ci-après : 0°29'38,0" Nord et 16°04'41,5" Est; ensuite par le
parallèle 0°29'38,0” Nord en direction de l'Ouest sur une distance de 36.200 m environ
jusqu'à son intersection avec une rivière non dénommée aux coordonnées géographiques
suivantes : 0°29'38,0" Nord et 15°45"10,6” Est ; puis par cette rivière non dénommée en
amont sur une distance de 90 m environ jusqu'à sa confluence avec une autre rivière non
dénommée aux coordonnées géographiques ci-après : 0°29'40,3" Nord et 15°45'12,5"
Est ; ensuite par une droite de 4.400 m environ orientée géographiquement suivant un
angle de 87° jusqu'à son intersection avec une rivière non dénommée aux coordonnées
géographiques ci-après : 0°29'46,5" Nord et 15° 42’52,2" Est; puis par cette rivière non
dénommée en amont jusqu'à la source Ouest de son affluent aux coordonnées
géographiques ci-après : 0°30°12,7" Nord et 15°42’ 45,2" Est ; ensuite par une droite de
2.200 m environ orientée au Nord géographique jusqu'à son intersection avec une rivière
non dénommée aux coordonnées :0°31'22,7" Nord et 15°42'43,7" Est; puis par cette
rivière non dénommée en aval jusqu'à sa confluence avec une autre rivière non
dénommée aux coordonnées géographiques ci-après : 0°33'39,6” Nord et 15°41'48,9"
Est; ensuite par cette autre rivière non dénommée en amont jusqu'à sa source, à
l'intersection avec le parallèle 0°27'19,9" Nord, aux coordonnées géographiques ci-après :
0°27'19,9" Nord et 15°36'46,8” Est ; puis par le parallèle 0°27"19,9"Nord en direction de
l'Ouest sur .une distance de 23.000 m environ jusqu'à son intersection avec la rivière
Kodjolongo, aux coordonnées géographiques ci-après : 0° 27'20,7” Nord et 15°2420,6"
Est ; ensuite par la rivière Kodjolongo en amont jusqu'à son intersection avec le parallèle
0°29'49'8" Nord, aux coordonnées géographiques ci-après : 0°29'49,8" Nord et 15°
24'06,2 " Est; puis par le parallèle 0°29°49,8" Nord en direction de l'Ouest sur une
distance de 6.000 m environ jusqu'à son intersection avec la route nationale n° 2 aux
coordonnées géographiques ci-après : 0°29'49,8" Nord et 15°20'52,9" Est.

A l'Ouest: Par la route nationale n° 2 en direction de Ouesso, depuis son intersection
avec le parallèle 0°2949,8" Nord jusqu'au point à proximité du village Zalangoye aux
coordonnées géographiques ci-après : 0°48'46,3” Nord et 15°22'41,8" Est, en suivant
l'ancien tracé de la route nationale entre les villages Bondéko et Ndzokomatombé ;
ensuite par la ligre de partage des eaux entre les bassins des rivières Mambili et Lengoué

jusqu'à la source de la rivière Ekouyé aux ET ci-après :
: : (
c»

1°19'02,1" Nord et 15°1958,8" Est; puis par la rivière Ekouyé en aval, jusqu'à sa
confluence avec une rivière non dénommée, aux coordonnées géographiques ci-après :
1°16"10,2" Nord et 15°3314,9” Est ; ensuite par cette rivière non dénommée en amont
jusqu'à sa confluence avec une autre rivière non dénommée aux coordonnées
géographiques ci-après : 1°16°28,8” Nord et 15°34'01,6" Est, puis par une droite de
11.000 m environ orientée géographiquement suivant un angle de 332° jusqu'à la
confluence des ‘ivières Séka et Lengoué aux coordonnées géographiques ci-après :
1°21"45,1” Nord et 15°36'48,8" Est ; ensuite par la rivière Lengoué en amont jusqu'au
pont de la route Sembé -Ouesso, aux coordonnées géographiques ci-après : 1°34'45,3"
Nord et 15° 3211,7" Est. Puis par cette route, en direction de l'Est, jusqu'à la source de la
rivière Lilo (rivière non dénommée sur la carte, mais connue des populations de cette
zone), à proximité du village Nganda Messosso, aux coordonnées géographiques ci-
après : 1°33°59,8* Nord et 15°44°20,0" Est. Ensuite par la rivière Lilo, en aval depuis sa
source, jusqu'à sa confluence avec la rivière Pandama.

Article 8: L'unité Forestière d'Aménagement Ngombé est répartie en séries
d'aménagement suivantes :

- sé le production : 801.716 hectares

-__ série de conservation : 87.955 hectares

- série de protection : 222.024 hectares

-__ série de développement communautaire : 47.947 hectares

-__ série de recherche : cette série est transversale

à toutes les aütres séries
TITRE TROISIEME : PRESCRIPTION DU PLAN D'AMENAGEMENT
Chapitre 1 : De la série de production

Article 9 : La série de production est un ensemble de blocs forestiers ayant pour vocation
principale la production soutenue de bois d'œuvre.

Article 10 : La série de production est découpée en blocs équivolumes, appelés Unités
Forestières de Production.

Elle compte six (06) Unités Forestières de Production qui seront exploitées suivant les
durées ci-après :

- Unité Forestière de Production n°1 :5ans
- Unité Forestière de Production n°2 :4ans
- Unité Forestière de Production n°3 :6 ans
- Unité Forestière de Production n°4 :6 ans
- Unité Forestière de Production n°5 :5ans
- Unité Forestière de Production n°6 :4ans

Article 11 : L'exploitation de chaque Unité Forestière de Production se fera sur la base

d'un plan de gestion, qui précisera notamment les méthodes d'exploitation forestières, les

mesures sylvicoles d'accompagnement, les mesures socialbs et environnementales
ur la durée de l'ouverture de l'Unité Forestière de Production.
Û

Le plan de gestion sera soumis, pour approbation, à l'Administration des Eaux et Forêts,
avant le début de l'exploitation de l'Unité Forestière de Production.

Article 12: L'Unité Forestière de Production est découpée en unités annuelles
d'exploitation, appelées Assiettes Annuelles de Coupe, ayant quasiment la même
superficie.

Chaque Assiette Annuelle de Coupe représente le cinquième, ou plus ou moins 20%, de
la superficie de l'Unité Forestière de Production. Toutefois, leur volume en essences
objectif peur varier en fonction de la richesse de la forêt.

Article 13 : Une Assiette Annuelle de Coupe peut être ouverte sur 2 ans. ans ce cas,
l'ouverture de la troisième assiette annuelle de coupe entraîne la fermeture de la première.

L'obtention de la coupe annuelle se fera sur la base d'un plan d'exploitation annuel, qui
sera présenté par la Société à la Direction Départementale de l'Economie de la Sangha.

Article 14 : La durée de la rotation, déterminée en fonction des données biologiques, des
impératifs économiques et du temps de passage des tiges d'avenir aux tiges exploitables,
est de 30 ans.

Article 15 : Les essences aménagées comprennent les essences objectif et les essences
de promotion.

Article 16 : La possibilité annuelle, qui correspond au volume brut annuel de chaque Unité
Forestière de Production, est égale au
Production

Article 17 : Les essences prises en compte pour le calcul de la possibilité annuelle sont
les essences objectif, L'exploitation des autres essences devra faire l'objet d'une demande
préalable auprès de la Direction Départementale de l'Economie Forestière.

Article 18 : La mise en valeur de l'Unité Forestière de production sera réalisée suivant les
règles d'exploitation à imipact réduit, que la société est tenue d'appliquer. Ces règles
seront édictées par l'Administration des Eaux et Forêts

Toutefois, à la fin de l'exploitation de chaque Unité Forestière de Production, il est prévu
une évaluation du plan d'aménagement par l'Administration des Eaux et Forêts.

Article 19 : Le suivi et le contrôle externe du plan d'aménagement sont assurés par la
Direction Générale de l'Economie Forestière et le Centre national d'inventaire et
d'Aménagement des Ressources Forestières et Fauniques.

Article 20 : Le plan d'aménagement de l'UFA Ngombé est approuvé par le Conseil des
Ministres pour une durée d'application de 20 ans, au terme de laquelle, il peut être révisé.

Chapitre II : De la série de conservation

Article:21 : la série de conservation est un ensemble de blocs forestiers ayant vocation
d'assurer la pérennité des essences forestières, de garantif le maintien, la restauration et

l'amélioration des éléments constitutifs de la biodiversité. (
. 5 A
l

(e

Elle a pour objectif de :

- &ssurer la pérennité d'essences forestières ;

- protéger les habitats de la faune Sauvage et de la flore.;.
-_ Préserver le paysage ;

-__ Utiliser durablement les ressources naturelles.

La série de conservation est soustraite de toute activité d'exploitation du bois d'œuvre.

Article 22: La série de conservation comprend trois zones d'une superficie totale de
87.955 hectares, repartie comme suit :

- les zones humides et les forêts riveraines de la Sangha, d'une superficie de 36.769
hectares

- les îlots de forêts denses sur terre ferme, d'une Superficie de 5.3888 hectares ;

- la zone de conservation des ressources halieutiques, patrimoniales et écologiques
de la Lengoué d'une superficie de 45.799 hectares.

Chapitre Il : De la série de protection

Article 23 : La série de protection est un ensemble de blocs forestiers destinés à protéger
les sols fragiles, les sources et les cours d'eau, les zones marécageuses, les mangroves,
les zones humides, les autres ressources naturelles et les ressources culturelles qui y sont
associées. 5

Elle a pour objectif de protéger

- la diversité biologique ;

- les espèces menacées de disparition et des espèces endémiques :

- les sols fragiles, les sols d'eau, les zones marécageuses, les mangroves et les
berges ;

-__ les Zones à pentes escarpées ou sensibles à l'érosion.

La série de protection est soustraite de toute activité d'exploitation de bois d'œuvre.

Article 24: La série de protection couvre une superficie totale de 222.024 hectares,
répartie comme suit :

- les forêts marécageuses : 195,436 hectares ;
- les forêts pionnières de régénération à Macaranga _ : 26.588 hectares.

Chapitre IV : De la série de développement communautaire

Article 25: La série de développement communautaire est un ensemble de terroirs et
finages villageois, des forêts et des autres ressources naturelles susceptibles de
contribuer au développement des économies et à la satisfaction des besoins domestiques
des populations et des communautés rurales.

Elle'comprend les forêts naturelles et artificielles, les\terres agricoles, les jachères, les

ones de pêches et de chasse. eo
6

C3

y

Elle a pour objectif de satisfaire les besoins de populations locales en produits-forestiers et
d'améliorer leurs revenus

Article 26 : La sére de développement communautaire comprertd :

- les zones agro forestières ;
- les zones de production forestière.

Elle couvre une superficie totale de 47.947 hectares, répartie par bloc de la manière
suivante :

-__ Ngombé 6.371 hectares ;
- Autres villages 41.576 hectares.

Article 27 : La série de développement est gérée par un comité regroupant la préfecture,
le conseil départemental, l'administration forestière, les services de l'agriculture, les
comités de villages, les ONG et la société IFO.

Chapitre V : De la série de recherche

Article 28 : La série de recherche est un ensemble des blocs forestiers destinés à faciliter
le développement des connaissances sur les ressources biologiques, par des
observations de terrain et l'expérimentation des sciences et techniques.

Elle a pour objectifs de :

- améliorer la connaissance des ressources biologiques ;

- développer les techniques d'utilisation rationnelle des ressources biologiques ;

- reconstituer les ressources renouvelables ;

- connaître la dynamique des ressources biologiques ;

- déterminer l'impact de l'activité humaine sur la faune, la flore, les sols, les eaux et
les autres ressources naturelles

Article 29: Les dispositifs de recherche seront mis en place sur la base d'une
collaboration entre le ministère chargé des eaux et forêts, le ministère chargé de la
recherche scientifique et la Société.

TITRE QUATRIEME : ENGAGEMENTS DES PARTIES
Chapitre | : Des engagements de la Société

Article 30 : La Société s'engage à mettre en valeur l'Unité Forestière d'Aménagement
conformément à la législation et à la réglementation forestières en Vigueur, aux normes
techniques établies par l'Administration des Eaux et Forêts, aux prescriptions du plan
d'aménagement de l'Unité Forestière d'Aménagement Ngombé et de la présente
convention, aux dispositions du cahier de charges particulier.

La Société s'engage également à respecter|la législation et de la réglementation en
atière de travail et d'environnement.

_]

Article 31 : La Société s'engage à ne pas céder et à ne pas soutraiter l'exploitation de la
superficie de l'Unité Forestière d'Aménagement concédée.

Article 32 : La Société s'engage à présenter, pour chaque assiette annuelle de coupe, un
plan d'exploitation annuel, comprenant les résultats d'inventaire d'exploitation, les
documents cartographiques sur les routes et les parcs à ouvrir, les zones sensibles.

Article 33 : La Société s'engage à respecter la durée d'exploitation de l'unité forestière de
production et le volume brut annuel en essences objectif.

Article 34 : La Société s'engage à respecter le volume maximum annuel de l'Unité
Forestière d'Aménagement Ngombé indiqué dans le plan d'aménagement, conformément
au planning présenté dans le cahier de charges particulier, sauf en cas de crise du marché
ou de force majeure

Article 35 : La Société s'engage à ne pas mener des activités d'exploitation dans la série
de protection, la série de conservation et la série de développement communautaire.

Article 36 : La Société s'engage là netpasimenendestactionsisylicolespañn de favoriser
la reconstitution et la régénération des forêts.

Article 37 : La Société s'engage à appliquer les règles d'exploitation forestière à impact
réduit.

Article 38 : La Société s'engage à collaborer avec l'Administration des Eaux et Forêts,
pour une gestion rationnelle de la faune dans l'Unité Forestière d'Aménagement.

Flle s'engage également à assurer le financement du fonctionnement de l'Unité de
Surveillance et de Lutte Antibraconnage, en sigle USLAB, conformément au protocole
d'accord signé avec l'Administration des Eaux et Forêts.

Article 39: La Société s'engage à mettre en œuvre un système de traçabilité, pour le suivi
de la production des bois.

Article 40 : La Société s'engage à développer, en aval de l'unité de sciage, des unités de
récupération et à diversifier la production transformée de bois, selon le programme
d'investissement et le planning de production, présentés dans le cahier de charges
particulier de la présente convention.

A cet effet, la Société s'engage à transmettre, chaque année à la Direction
Départementale de l'Economie Forestière, un programme annuel d'investissements au
moment du dépôt des éléments pour l'obtention de la coupe annuelle.

Article 41 : La Société s'engage à transformer au minimum 85% de la production
grumière autorisée et à exporter 15% maximum, conformément à l'article 180 de la loi
portant code forestier. u

Article 42 : La Société s'engage à transmettre les états de production à l'Administration
oresfière, dans le délai prévu par les textes réglementaires en vigueur.

| [U

C»

Article 43 : La Société s'engage à respecter les mesures visant à la protection de
l'environnement et particulièrement des écosystèmes forestiers.

Article 44 : La Société s'engage à faciliter le bon fonctionnement des mécanismes de
concertation de tous les acteurs impliqués dans la gestion de l'Unité Forestière
d'Aménagemen: Ngombé et d'évaluation de l'exécution du plan d'aménagement.

Article 45 : La Société s'engage à assurer la bonne exécution du programme
d'investissements, conformément au cahier de charges particulier, sauf en cas de force
majeure, prévu à l'article 56 ci-dessous.

Pour couvrir les investissements, la Société aura recours à tout ou partie de son cash flow,
aux capitaux de ses associés et aux financements extérieurs à moyen et long terme.

Article 46 : La Société s'engage à recruter les cadres nationaux, selon les dispositions
prévues au cahier de charges particulier de la présente convention.

Article 47 : La Société s'engage à porter l'effectif du personnel de 870 agents en 2008 à
930 en 2013, selon les détails précisés dans le cahier de charges particulier de la
présente convention.

Article 48 : La Société s'engage à livrer du matériel et à réaliser des travaux spécifiques
au profit des populations et des collectivités territoriales ou locales du Département de la
Sangha et de l'Administration des Eaux et Forêts, tels que prévus au cahier de charges
particulier de la présente convention.

Chapitre Il : Des engagements du Gouvernement

Article 49 : Le Gouvernement s'engage à faciliter, dans la mesure du possible, les
conditions de travail de la Société et à contrôler, par le biais des services compétents du
Ministère chargé des Eaux et Forêts, l'exécution des clauses contractuelles.

1! garantit la libre circulation des produits forestiers, sous réserve de leur contrôle par les
agents des Eaux et Forêts.

Article 50 : Le Gouvernement s'engage à maintenir les volumes des Unités Forestières de
Production et des assiettes annuelles de coupe, sauf en cas de crise sur le marché de bois,
de force majeure ou de non exécution des investissements industriels.

Article 51 : Le Gouvernement s'engage à ne jamais remettre en cause unilatéralement les
dispositions de la présente convention à l'occasion des accords de toute nature qu'il
pourrait contracter avec d’autres Etats ou des tiers. .

TITRE CINQUIEME : MODIFICATION, RESILIATION DE LA CONVENTION ET CAS DE
FORCE MAJEURE

Chapitre | : De la modification et de la révision

Article 52 : Certaines dispositions de la présente convention peuvent être révisées à tout

moment lorsque les circonstances l'imposent, selon que l'intérêt des Parties l'exige,
ou encore lorsque son exécution devient impossible pour une raisbn de force majeure.

? [
Article 53 : Toute demande de modification de la présente convention devra être
formulée par écrit, par la Partie qui prend l'initiative de a modification, avec les
propositions de modification adressées à son contractant, deux mois avant.

Cette modification n'entrera en vigueur que si elle est adoptée par les Parties.
Chapitre II : De la résiliation de la convention

Article 54 : En cas de non observation des engagements pris par la Société, la convention
est résiliée de plein droit, sans préjudice des poursuites judiciaires, après une mise en
demeure restée sans effet, dans les délais indiqués, qui, dans tous les cas, ne doivent pas
dépasser trois mois, sans préjudice des poursuite judiciaires.

Cette résiliation intervient également en cas de manquements graves à la législation et à
la réglementation forestières, dûment constatés et notifiés à la Société par l'Administration
des Eaux et Forêts.

La résiliation de la convention se fera par arrêté du Ministre chargé des Eaux et Forêts.

Article 55 : Les dispositions de l'article 40 ci-dessus s'appliquent également dans le cas
où la mise en œuvre de cette convention ne commence pas dans un délai d'un an, à
compter de la date de signature de l'arrêté d'approbation ou encore lorsque les activités
du chantier son: arrêtés pendant un an, sauf en cas de force majeure, défini à l'article 42
ci-dessous, après avoir tenu informé l'Administration des Eaux et Forêts.

Ce cas de force majeure doit être constaté par l'Administration des Eaux et Forêts.

Chapitre III : Du cas de force majeure

Article 56 : Est qualifié de « cas de force majeure » tout événement indépendant,
incertain, imprévisible, irrésistible et extérieur à la Société, susceptible de nuire aux
conditions dans lesquelles elle doit réaliser normalement son programme de production et
d'investissements.

Toutefois, la grève issue d’un litige entre la Société et son personnel ne constitue pas un
cas de force majeure.

Article 57 : Au cas où l'effet de la force majeure n'excède pas six mois, le délai de
l'exploitation sera prolongé de la période de la force majeure.

Si au contraire, l'effet de la force majeure dure plus de six mois, l'une des Parties peut
soumettre la situation à l'autre, en vue de sa résolution. à

Les Parties s'engagent à se soumettre à toute décision résultant d'un tel règlement, même
si cette décision doit aboutir à la résiliation de la présente convention.

TITRE SIXIEME : REGLEMENT DES DIFFERENDS

Article 58 : Les parties privilégient le règlement à l'amiable du différend qui résulterait de
l'exécution de cette convention.
Au cas ou le règlement à l'amiable n'aboutirait pas, le litige sera porté devant le Tribunal
de Commerce du siège social de la Société.

TITRE SEPTIEME : DISPOSITIONS DIVERSES ET FINALES
Article 59 : Le taux de calcul de la taxe forestière est fixé par un texte réglementaire.

En outre, les dispositions de l'article 71 de la loi n° 16-2000 du 20 novembre 2000 portant
code forestier sont applicables de plein droit.

Article 60 : La présente convention fera l'objet d’une évaluation annuelle par les services
compétents de l'Administration des Eaux et Forêts.

De même, au terme de la validité de ladite convention, une évaluation finale sera

effectuée par les services précités qui jugeront ou non de l'opportunité de sa
reconduction.

oh Article 61 : En cas de liquidation de la Société ou de résiliation de la présente
convention, la Société devra solliciter l'approbation du Ministre chargé des Eaux et Forêts.
pour vendre ses actifs

Article 62 : La présente Convention, approuvée par arrêté du Ministre chargé des eaux et
forêts, entre er vigueur à compter de la date de signature. °

Fait à Brazzaville, le 34 décembre 2008

Pour la Société, Pour le Gouvernement,

ircteur Général, Le Ministre de l'Economie Forestière,

D
